Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art of record fails to teach or reasonably suggests, within the context of the other claimed elements, a method of operating a surgical tool that includes a drive cable movable to actuate an end effector, wherein a plurality of discrete segments are defined along a contiguous portion of the drive cable and each segment exhibits a usage value corresponding to a lifetime operational usage of the corresponding segment based at least partially on tensile loading on the drive cable assumed by the corresponding segment and altering the usage value of at least one of the plurality of discrete segments based on usage of the surgical tool, respectively in combination with the other claim limitations. The prior art including WO 2016/144937 to Rockrohr et al. (previously cited) discloses monitoring the usage of components of a surgical tool but does not teach or suggests a drive cable with a plurality of discrete segments defined along a contiguous portion of the drive cable, wherein each segment exhibits a usage value corresponding to a lifetime operational usage of the corresponding segment based at least partially on tensile loading on the drive cable assumed by the corresponding segment.


Response to Arguments
Applicant’s arguments with respect to claim(s) 13-20 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0273542 to Au which teaches system and methods for medical instrument force sensing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792